Citation Nr: 0733646	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-07 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as mental health problems) as 
secondary to service-connected lumbar disc disease.

2.  Entitlement to service connection for a gastroesophageal 
reflux disease (claimed as chronic stomach problems) as 
secondary to service-connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for mental problems 
and gastroesophageal reflux disease (GERD), both as secondary 
to service-connected degenerative disc disease of the lower 
lumbar with facet joint arthritis

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that his GERD is a result of the 
medication he has needed to take for pain from his service-
connected lumbar disc disease and that he has an acquired 
psychiatric disorder which is a result of the constant pain 
from his service-connected lumbar disc disease.  He asserts 
that these disorders should therefore be service-connected on 
a secondary basis to his service-connected lumbar disc 
disease.
 
As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
is granted, and it is unclear whether the RO has requested 
"that the claimant provide any evidence in the claimant's 
possession that pertains to [his] claim."  38 C.F.R. 
§ 3.159(b)(1).  In addition, the RO did not inform the 
veteran about what he would need to show to establish service 
connection on a secondary basis due to aggravation.  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 
(1995). 38 C.F.R. § 3.310 (2007).  The veteran must be 
provided with this notice.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

An August 2001 VA medical record shows that the veteran 
reported that he had been having epigastric distress for 
years, and that he had been taking nonsteroidal anti-
inflammatory drugs (NSAIDs) for his chronic low back pain for 
years.  Based on an upper gastrointestinal (GI) series, the 
veteran was diagnosed with reflux and duodenal irritability.  
He was instructed to discontinue the NSAIDS and begin taking 
Tylenol.  In his substantive appeal, the veteran indicated 
that there were more current medical records available 
showing treatment of his stomach disorder. Regarding his 
claimed acquired psychiatric disorder, the veteran submitted 
an August 2002 VA psychiatry note which reflects the 
examiner's observation that he has a depressive disorder 
which is related to his chronic back pain.  The most recent 
VA treatment records in the claims file are from August 2001.  
On remand, VA should obtain any missing medical records 
showing treatment for the veteran's stomach and psychiatric 
disorders.  

As the information in the VA medical records contained in the 
claims file provide potential links between the veteran's 
service-connected lumbar disc disease and his stomach and 
psychiatric disorders, the veteran should be afforded VA 
examinations to determine whether the his service-connected 
lumbar disc disease is the proximate cause of these 
disorders.  The examination reports should include opinions 
as to whether the veteran's stomach and psychiatric disorders 
are being aggravated beyond their natural progression by his 
service-connected lumbar disc disease.  See Allen, supra.

The Board notes that the veteran did not report to his 
scheduled VA esophagus and hiatal hernia examination and 
expressed concerns regarding the type of test that would be 
used to evaluate his GERD.  However, in order for the VA to 
appropriately evaluate the severity of his GERD, it is 
necessary for an examination to be conducted.  Any concerns 
regarding potential tests completed at the examination can be 
discussed at that time with the examiner.  The Board reminds 
the veteran that the duty to assist is not a one-way street, 
and that he has a duty to cooperate to include reporting to 
examinations given in order to evaluate his disorder.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim and (3) 
informs the veteran of what would need to 
be proven to establish a secondary 
service connection claim on the basis of 
aggravation.  

The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.



2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his stomach and 
mental disorders.  The AOJ should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records.  In particular, the 
AOJ should obtain any treatment records 
from the Orlando, Florida VA medical 
center where the veteran has indicated he 
has been receiving ongoing treatment.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded gastrointestinal 
and psychiatric examinations, by 
appropriate specialists, to ascertain the 
etiology of the veteran's stomach and 
psychiatric disorders, if any are found.  
All indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examinations, and the report should 
so indicate.  

The gastrointestinal examiner should 
offer an opinion as to (1) whether it is 
at least as likely as not (50 percent or 
more probability) that his GERD is 
proximately due to, or the result of, 
medication the veteran has needed to take 
for the pain from his service-connected 
lumbar disc disease; and (2) whether it 
is at least as likely as not (50 percent 
or more probability) that the medication 
taken by the veteran for the pain from 
his service-connected lumbar disc disease 
has aggravated or accelerated his GERD 
beyond its natural progression.   

The psychiatric examiner should offer an 
opinion as to whether the veteran has a 
acquired psychiatric disorder.  If the 
veteran has an acquired psychiatric 
disorder, the examiner should opine (1) 
whether it is at least as likely as not 
(50 percent or more probability) that his 
acquired psychiatric disorder is 
proximately due to, or the result of, the 
pain from his service-connected lumbar 
disc disease; and (2) whether it is at 
least as likely as not (50 percent or 
more probability) that the pain from his 
service-connected lumbar disc disease has 
aggravated or accelerated his acquired 
psychiatric disorder beyond its natural 
progression.   

If the examiners find that the 
appellant's service-connected lumbar disc 
disease has aggravated, contributed to or 
accelerated any pathologic process 
involving either the veteran's GERD or 
his acquired psychiatric disorder, the 
examiners must state to what extent, 
given in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the diseases themselves or as 
opposed to other possible contributing 
factors.

The examiners must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiners 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to consider on the basis of 
aggravation under the holding reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



